DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 6) recites “a corner” and line 7 also recites “a corner”. It is unclear whether or not said elements are the same element or different elements. Claims 2-11 are rejected for depending from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krebs                         (US 2014/0109337).
As to claim 1, Krebs discloses a canister and filter assembly for a vacuum cleaner, the assembly comprising: a canister (26) having an inlet port (46), an outlet port (58), and a peripheral side wall (40, 42, 50), the peripheral side wall at least partially defining an interior space (38) of the canister; and a filter (60) disposed in the interior space of the canister and adjacent the outlet port, the filter including a filter media having a non-pleated portion (88 and/or 80) and a pleated portion (78; 78 included folds [pleats] located near the lead line extending from the upper and lower “86” in Fig. 4); wherein the peripheral side wall forms a corner (Located at “42”) and the filter media defines a corner (72; paragraph 18) that is shaped to fit adjacent to the corner of the peripheral side wall (Figs. 2 and 3).
As to claim 2, wherein the pleated portion of the filter media has a first surface area  and the non-pleated portion of the filter media has a second surface area, the first surface area greater than the second surface area (78 has a greater surface area than 80; Fig. 4).
As to claim 3, further comprising an interior layer (One of 88 and 90) of material disposed adjacent to the non-pleated portion (80) of the filter media (Fig. 4).
As to claim 4, wherein the outlet of the canister is disposed adjacent the corner of the peripheral side wall (Fig. 2).
As to claim 5, wherein the non-pleated portion of the filter media is disposed adjacent to an interior surface of the corner of the peripheral side wall (Fig. 2).
As to claim 6, wherein the filter is disposed adjacent to the corner of the peripheral side wall, the filter at least partially surrounding the outlet (Fig. 2).
As to claim 7, wherein the filter further comprises a cap (72; 72 is being interpreted as a “cap” because it covers the top of the filter) coupled to a first end of the filter media and a fitting (64) coupled to a second end of the filter media, the first end opposite the second end (Fig. 3).

As to claim 9, wherein the filter media includes an outer perimeter and the pleated portion forms a curve in the outer perimeter (78 is curved at the exterior; Fig. 4).
As to claim 10, wherein the filter media comprises a first material (78 is a hard material) and a second material (88 is a soft sheet material; paragraph 23) different from the first material, the pleated portion being the first material and the non-pleated portion being the second material.
As to claim 11, wherein the first material has a first porosity and the second material has a second porosity, the second porosity greater than the first porosity (78 has greater sized openings than 88; Fig. 3).
Response to Arguments
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive.
On page 8, applicant argues that reciting “a corner” two separate times is not a 112(b) issue. The second recitation of “a corner” should be replaced by “a second corner” for clarity.
	On pages 8-10, applicant argues that Krebs does not include a filter media having a pleated portion, and the filter media defining a corner shaped to fit adjacent to a corner of a peripheral side wall of a canister.
	The filter media (60) has a pleated portion (78; 78 included folds [pleats] located near the lead line extending from the upper and lower “86” in Fig. 4). The fold includes either of the two curved walls directly leftward of an element “86” in Fig. 4. Also, the flat (vertical) rectangular sections of 78 are folded (at angle of 90 degrees with respect to) relative to the horizontal bottom and top walls directly connected to the rectangular sections (Fig. 3).
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723